II3-/5
                                ELECTRONIC RECORD




COA #      07-13-00034-CR                        OFFENSE:       30.02F2


           Terry Glynn Speed v. The State of
STYLE:     Texas                                 COUNTY:        Johnson

COA DISPOSITION:       AFFIRMED                  TRIAL COURT:   249th District Court



DATE: 01/09/15                    Publish: NO    TCCASE#:       F46764




                        IN THE COURT OF CRIMINAL APPEALS


         Terry Glynn Speed v. The State of
STYLE:   Texas                                       CCA#:           113-tST
         P£fl StL                     Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

         R^fJS&l                                     JUDGE:

DATE:      03ll#/**>'•*                              SIGNED:                           PC:

JUDGE:        fMUAAUi*^                              PUBLISH:                          DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD